Exhibit 10.4

 

Notice of Restricted Stock Unit Award Granted Under the
Amended and Restated Tree.com, Inc. 2008 Stock and Annual Incentive Plan

 

Award Recipient:

 

[Last Name, First Name]

2009 Restricted Stock Unit Award:

 

             restricted stock units (“RSUs”) under the Tree.com, Inc. 2008 Stock
and Annual Incentive Plan (the “2008 Plan”).

 

 

 

Award Date

 

[                  ]

 

 

 

Vesting Schedule:

 

Your RSUs shall, subject to the provisions of the 2008 Plan, vest and no longer
be subject to any restriction as set forth below:

 

 

Vesting Date

 

Percentage of Total
Award Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impact of a Termination of Employment:

 

Except as otherwise provided in the 2008 Plan, in the attached Terms and
Conditions for Restricted Stock Unit Awards, or any prior employment agreement,
all of your unvested RSUs will be forfeited and canceled in their entirety upon
a Termination of Employment by Tree.com.

 

 

 

Terms and Conditions:

 

Capitalized terms used (but not defined) in this Award Notice shall have the
meanings set forth in the 2008 Plan.

 

Your RSUs are subject to the Standard Terms and Conditions for Restricted Stock
Unit Awards attached hereto and to the 2008 Plan, both of which are posted on
www.benefitaccess.com and incorporated herein by reference. Additional copies of
these documents are also available upon request from your Human Resources
Department.

 

Without a complete review of these documents, you will not have a full
understanding of all the material terms of your RSUs.

 

1

--------------------------------------------------------------------------------


 

Standard Terms and Conditions for Restricted Stock Unit Award

 

Overview

 

These Terms and Conditions apply to the grant awarded to you by Tree.com, Inc.
(“Tree.com” or the “Company”) pursuant to Section 7 of the Tree.com Amended and
Restated 2008 Stock and Annual Incentive Plan (the “Plan”) of restricted stock
units (the “Award”).  You were notified of your Award by way of an award notice
(the “Award Notice”).  All capitalized terms used herein, to the extent not
defined, shall have the meaning as set forth in the Plan.

 

Continuous Service

 

In order for your Award to vest, you must be continuously employed by Tree.com
or any of its Subsidiaries or Affiliates during the Restriction Period (as
defined below).  Nothing in your Award Notice, these Terms and Conditions, or
the Plan shall confer upon you any right to continue in the employ or service of
Tree.com or any of its Subsidiaries or Affiliates or interfere in any way with
their rights to terminate your employment or service at any time.

 

Vesting

 

Subject to the Award Notice, these Terms and Conditions and the Plan, the RSUs
in respect to your Award, shall vest and no longer be subject to any restriction
(such period during which restrictions apply is the “Restriction Period”) as
follows:

 

 

 

Percentage of Total

Vesting Date

 

Award Vesting

 

 

 

 

 

 

 

 

 

 

Termination of Employment

 

[For employees:  [Except as otherwise provided in the Award Notice or these
Terms and Conditions] Upon the termination of your employment with Tree.com or
any of its Subsidiaries or Affiliates during the Restriction Period for any
reason, any unvested portion of your Award shall be forfeited and canceled in
its entirety effective immediately upon such termination of employment. .

 

For the avoidance of doubt, transfers of employment among the Company and its
Subsidiaries and Affiliates, without any break in service, is not a Termination
of Employment.]

 

[For directors: The unvested portion of your Award shall be forfeited and
canceled in its entirety effective immediately upon termination of service as a
director.]

 

2

--------------------------------------------------------------------------------


 

Settlement

 

Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period
(but in no event later than two and a half months after the end of the fiscal
year in which the RSUs vest), such RSUs shall be settled.  For each RSU settled,
Tree.com shall issue one share of Common Stock for each RSU vesting. 
Notwithstanding the foregoing, Tree.com shall be entitled to hold the shares or
cash issuable to you upon settlement of all RSUs that have vested until Tree.com
or the agent selected by Tree.com to administer the Plan (the “Agent”) has
received from you (i) a duly executed Form W-9 or W-8 and (ii) payment for any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such RSUs.

 

Taxes and Withholding

 

No later than the date as of which an amount in respect of any RSUs first
becomes includable in your gross income for federal, state, local or foreign
income or employment or other tax purposes, Tree.com or its Subsidiaries and/or
Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement.  In the event shares are deducted to
cover tax withholdings, the number of shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of Tree.com’s withholding
obligation.  If the event that any such deduction and/or withholding is
prohibited by law, you shall, prior to or contemporaneously with the vesting of
your RSUs, pay to Tree.com, or make arrangements satisfactory to Tree.com
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount.

 

Non-Transferability of the RSUs

 

Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.

 

No Rights as a Stockholder

 

Except as otherwise specifically provided in the Plan, unless and until your
RSUs are settled, you shall not be entitled to any rights of a stockholder with
respect to the RSUs (including the right to vote the underlying shares). 
Notwithstanding the foregoing, if Tree.com declares and pays dividends on the
Common Stock during the Restriction Period for particular RSUs in respect of
your Award, you will be credited with additional amounts for each RSU underlying
such Award equal to the dividend that would have been paid with respect to such
RSU as if it had been an actual share of Common Stock, which amount shall remain
subject to restrictions (and as determined by the Committee may be reinvested in
RSUs or may be held in kind as restricted property) and shall vest concurrently
with the vesting of the RSUs upon which such dividend equivalent amounts were
paid.

 

3

--------------------------------------------------------------------------------


 

Other Restrictions

 

The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control; provided, that an action or provision that is permissive
under the terms of the Plan, and required under these Terms and Conditions,
shall not be deemed a conflict and these Terms and Conditions shall control.  In
the event of any ambiguity in these Terms and Conditions, or any matters as to
which these Terms and Conditions are silent, the Plan shall govern.  In the
event of (i) any conflict between the Award Notice (or any other information
posted on Tree.com’s intranet or given to you directly or indirectly through the
Agent (including information posted on https://www.benefitaccess.com/ and
Tree.com’s books and records, or (ii) ambiguity in the Award Notice (or any
other information posted on Tree.com’s intranet or given to you directly or
indirectly through the Agent (including information posted on
https://www.benefitaccess.com/,  Tree.com’s books and records shall control.

 

Amendment

 

Tree.com may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.

 

Data Protection

 

The acceptance of your RSUs constitutes your authorization of the release from
time to time to Tree.com or any of its Subsidiaries or Affiliates and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of your
RSUs and/or the Plan (the “Relevant Information”).  Without limiting the above,
this authorization permits your employing company to collect, process, register
and transfer to the Relevant Companies all Relevant Information (including any
professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the Plan and/or to implement or
structure any further grants of equity awards (if any)).  The acceptance of your
RSUs also constitutes your authorization of the transfer of the Relevant
Information to any jurisdiction in which Tree.com, your employing company or the
Agent considers appropriate.  You shall have access to, and the right to change,
the Relevant Information, which will only be used in accordance with applicable
law.

 

4

--------------------------------------------------------------------------------


 

Section 409A of the Code

 

Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations issued there under (“Section 409A”).  In
no event shall Tree.com be required to pay you any “gross-up” or other payment
with respect to any taxes or penalties imposed under Section 409A with respect
to any amounts or benefits paid to you in respect of your Award.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on Tree.com’s
intranet or communicated (either directly by Tree.com or indirectly through any
of its Subsidiaries, Affiliates or the Agent) to you electronically via e-mail
(or otherwise in writing) promptly after such change becomes effective.

 

5

--------------------------------------------------------------------------------